Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION


Response to Arguments
Applicant's arguments with respect to claims 1-16 and 18-24 have been considered but are moot in view of the new ground(s) of rejection. Applicant’s arguments are directed to the amended subject matter; new prior art is provided below.
The new reference (Hebert, see below) appears to expressly teach score-based re-ranking form a global ranking perspective using context data.
	
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-16 and 18-24 are rejected under 35 U.S.C. 101:
receive a natural language speech input; determine, based on the natural language speech input, a plurality of candidate intents corresponding to the natural language speech input; receive a ranking of the plurality of candidate intents corresponding to the natural language speech input, wherein the ranking of the plurality of candidate intents is a ranking based on a plurality of natural-language processing confidence scores associated with the natural language speech input; after receiving the ranking of the plurality of candidate intents corresponding to the natural language speech input, obtain contextual data associated with [[a]] the first electronic user device; [[rank]] adjust, based on the contextual data, the ranking of the plurality of candidate intents corresponding to the natural language speech input using a machine learning model to obtain an adjusted ranking of the plurality of candidate intents corresponding to the natural language speech input, wherein the machine learning model is pre-trained at least partially on the user device; determine a user intent based on the adjusted ranking of the plurality of candidate intents corresponding to the natural language speech input; and perform a task corresponding to the determined user intent.

Step 1: IS THE CLAIM DIRECTED TO A PROCESS, MACHINE, MANUFACTURE OR COMPOSITION OF MATTER?
Yes

Step 2A: IS THE CLAIM DIRECTED TO A LAW OF NATURE, A NATURAL PHENOMENON, OR AN ABSTRACT IDEA?
Yes

Step 2B: DOES THE CLAIM RECITE ADDITIONAL ELEMENTS THAT AMOUNT TO SIGNIFICANTLY MORE THAN THE JUDICIAL EXCEPTION?
No

Consider the claims amount to a person trying to determine the best way to rank a list such as best restaurants, where as context data comes to mind the list could change e.g. the person forgot about a genre and reorders the list. A machine learning model is analogous to humans thinking, while an electronic device appears generically recited. For instance see:
• Collecting, displaying, and manipulating data (Int. Ventures v. Cap One Financial)
• Collecting information, analyzing it, and displaying certain results of the collection and analysis (Electric Power Group; West View†)

To help in amending the claims and for analysis purposes, in example claims 3 and 4 below, the difference between eligible and ineligible illustrates a significant process which is tied to hardware that is not generally recited in the art.  In this case general changing of font size in claim 3 versus a significant step of conditionally changing font size tied to hardware.
See example below to amend to overcome 101 rejection:

Regarding independent claim examples:
For instance in the example claims 3 and 4 below:
Ineligible
3. A computer‐implemented method of resizing textual information within a window displayed in a graphical user interface, the method comprising: 
(not significant) generating first data for describing the area of a first graphical element; 
(not significant) generating second data for describing the area of a second graphical element containing textual information; 
(not significant) calculating, by the computer, a scaling factor for the textual information which is proportional to the difference between the first data and second data. 
The claim recites that the step of calculating a scaling factor is performed by “the computer” (referencing the computer recited in the preamble). Such a limitation gives “life, meaning and vitality” to the preamble and, therefore, the preamble is construed to further limit the claim. (See MPEP 2111.02.)
However, the mere recitation of “computer‐implemented” is akin to adding the words “apply it” in conjunction with the abstract idea. Such a limitation is not enough to qualify as significantly more. With regards to the graphical user interface limitation, the courts have found that simply limiting the use of the abstract idea to a particular technological environment is not significantly more. (See, e.g., Flook.)

Whereas in similar claim 4:
Eligible
4. A computer‐implemented method for dynamically relocating textual information within an underlying window displayed in a graphical user interface, the method comprising: 
displaying a first window containing textual information in a first format within a graphical user interface on a computer screen; 
displaying a second window within the graphical user interface; 
constantly monitoring the boundaries of the first window and the second window to detect an overlap condition where the second window overlaps the first window such that the textual information in the first window is obscured from a user’s view; 
determining the textual information would not be completely viewable if relocated to an unobstructed portion of the first window; 
calculating a first measure of the area of the first window and a second measure of the area of the unobstructed portion of the first window; 
calculating a scaling factor which is proportional to the difference between the first measure and the second measure; 
scaling the textual information based upon the scaling factor; 
(significant step) automatically relocating the scaled textual information, by a processor, to the unobscured portion of the first window in a second format during an overlap condition so that the entire scaled textual information is viewable on the computer screen by the user; 
(significant step) automatically returning the relocated scaled textual information, by the processor, to the first format within the first window when the overlap condition no longer exists.
These limitations are not merely attempting to limit the mathematical algorithm to a particular technological environment. Instead, these claim limitations recite a specific application of the mathematical algorithm that improves the functioning of the basic display function of the computer itself. As discussed above, the scaling and relocating the textual information in overlapping windows improves the ability of the computer to display information and interact with the user.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7, 8, 11-16, 18, 19, and 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Phillips; Michael S. et al. US 20110060587 A1 (hereinafter Phillips) in view of US 9619459 B2 Hebert; Matthieu et al. (hereinafter Hebert).
Re claims 1, 22, and 23, Phillips teaches 
1. A non-transitory computer-readable storage medium storing one or more programs, the one or more programs comprising instructions, which when executed by one or more processors of a first electronic device, cause the first electronic device to: 
receive a natural language speech input; (input of speech, candidates for selection, confidence score, usage history for all contexts, highest scoring words/phrases, varying contextual intents GPS, Search engine, SMS, context, commands, requests, preloading models that are trained 0048 0052 0059 0114 0105 0059 0100 0082 0095 fig. 7b, 7c, 2a, 14-16)
determine, based on the natural language speech input, a plurality of candidate intents corresponding to the natural language speech input;  (candidates for selection, confidence score, usage history for all contexts, highest scoring words/phrases, varying contextual intents GPS, Search engine, SMS, context, commands, requests, 0048 0052 0059 0114	0105 0059 0100 0082 0095 0066 fig. 7b, 7c, 2a, 14-16)
determine a user intent based on the adjusted ranking of the plurality of candidate intents corresponding to the natural language speech input;; and  (best candidates and intent thereof, confidence score, usage history for all contexts, highest scoring words/phrases, varying contextual intents GPS, Search engine, SMS, context, commands, requests, preloading models that are trained 0048 0052 0059 0114 0105 0059 0100 0082 0095 fig. 7b, 7c, 2a, 14-16)
perform a task corresponding to the determined user intent.  (Consider “Burger Kingz” as a voice input, can be a search or directions intent, the context would reveal e.g. “search” vs utterance of “directions” or “navigate”… commands, requests, preloading models that are trained 0048 0052 0059 0114 0105 0059 0100 0082 0095 fig. 7b, 7c, 2a, 14-16)
However, while Phillips teaches computerized learning and models in addition to scoring inputs for ranking the best results with a probability or score, if fails to teach a re-ranking concept per se. Additionally though scores are taught and that ranking based on score/metric is suggested, Hebert is utilized to expressly teach this, thus Phillips fails to teach:
receive a ranking of the plurality of candidate intents corresponding to the natural language speech input, wherein the ranking of the plurality of candidate intents is a ranking based on a plurality of natural-language processing confidence scores associated with the natural language speech input; (Hebert confidence value for each candidate initially col 2 line 56 to col 3 line 18 claim 1 and fig. 2)
 after receiving the ranking of the plurality of candidate intents corresponding to the natural language speech input, obtain contextual data associated with [[a]] the first electronic user device; (Hebert re-rank expressly using context data, confidence value for each candidate initially then new final col 2 line 56 to col 3 line 18 claim 1 and fig. 2)
[[rank]] adjust, based on the contextual data, the ranking of the plurality of candidate intents corresponding to the natural language speech input using a machine learning model to obtain an adjusted ranking of the plurality of candidate intents corresponding to the natural language speech input, wherein the machine learning model is pre-trained at least partially on the user device; (Hebert re-rank, based on context and a state model which learns i.e. machine learning, expressly using context data, confidence value for each candidate as a final ouput col 2 line 56 to col 3 line 18 claim 1 and fig. 2)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Phillips to incorporate the above claim limitations as taught by Hebert to allow for reduced latency and less edit/disambiguation needed by learning user states and background re-ranking of lists wherein the user can maintain the ability to edit, and the system maintains disambiguation options, but Phillips is improved by at least partially replacing some disambiguation and edit stages which reduces latency, errors, user time and thereby providing more focused and faster results.


Re claim 2, Phillips teaches
2. The non-transitory computer-readable storage medium of claim 1, wherein the natural language speech input includes a user request to perform a task.  (commands, requests candidates for selection, confidence score, usage history for all contexts, highest scoring words/phrases, varying contextual intents GPS, Search engine, SMS, context, , preloading models that are trained 0048 0052 0059 0114 0105 0059 0100 0082 0095 fig. 7b, 7c, 2a, 14-16)

Re claim 3, Phillips teaches
3. The non-transitory computer-readable storage medium of claim 1, wherein determining, based on the natural language speech input, the plurality of candidate intents further comprises: determining a plurality of candidate text representations of the natural language speech input; and (candidates for selection, confidence score, usage history for all contexts, highest scoring words/phrases, varying contextual intents GPS, Search engine, SMS, context, commands, requests, preloading models that are trained 0048 0052 0059 0114 0105 0059 0100 0082 0095 fig. 7b, 7c, 2a, 14-16)
determining the plurality of candidate intents based on the plurality of candidate text representations using natural language processing.  (candidates for selection, confidence score, usage history for all contexts, highest scoring words/phrases, varying contextual intents GPS, Search engine, SMS, context, commands, requests, preloading models that are trained 0048 0052 0059 0114 0105 0059 0100 0082 0095 fig. 7b, 7c, 2a, 14-16)

Re claim 4, Phillips teaches
4. The non-transitory computer-readable storage medium of claim 1, wherein the contextual data associated with the user device represent one or more of device statuses and usage statuses of the user device.  (usage history expressly, candidates for selection, confidence score, usage history for all contexts, highest scoring words/phrases, varying contextual intents GPS, Search engine, SMS, context, commands, requests, preloading models that are trained 0048 0052 0059 0114 0105 0059 0100 0082 0095 fig. 7b, 7c, 2a, 14-16)

Re claim 5, Phillips teaches
5. The non-transitory computer-readable storage medium of claim 1, wherein obtaining the contextual data comprises: collecting, using one or more of sensors, applications, and communication interfaces, contextual data from one or more data sources.  (mics, applications, and hardware expressly, candidates for selection, confidence score, usage history for all contexts, highest scoring words/phrases, varying contextual intents GPS, Search engine, SMS, context, commands, requests, preloading models that are trained 0048 0052 0059 0114 0105 0059 0100 0082 0095 fig. 7b, 7c, 2a, 14-16)

Re claim 7, Phillips teaches
7. The non-transitory computer-readable storage medium of claim 1, wherein the machine learning model is at least partially trained on the user device based on historical data obtained from the user device.  (preloading models that are trained , candidates for selection, confidence score, usage history for all contexts, highest scoring words/phrases, varying contextual intents GPS, Search engine, SMS, context, commands, requests, 0048 0052 0059 0114 0105 0059 0100 0082 0095 fig. 7b, 7c, 2a, 14-16)

Re claim 8, Phillips teaches
8. The non-transitory computer-readable storage medium of claim 1, wherein the machine learning model is at least partially trained on an electronic device based on training data representing previous responses provided by a plurality of users.   (any user of the device can comprise more than one user, preloading models that are trained , candidates for selection, confidence score, usage history for all contexts, highest scoring words/phrases, varying contextual intents GPS, Search engine, SMS, context, commands, requests, 0048 0052 0059 0114 0105 0059 0100 0082 0095 fig. 7b, 7c, 2a, 14-16)

Re claim 11, Phillips teaches
11. The non-transitory computer-readable storage medium of claim 1, wherein ranking the plurality of candidate intents comprises: 
determining, using the machine learning model, a plurality of confidence scores corresponding to the plurality of candidate intents; (scores, candidates for selection, confidence score, usage history for all contexts, highest scoring words/phrases, varying contextual intents GPS, Search engine, SMS, context, commands, requests, preloading models that are trained 0048 0052 0059 0114 0105 0059 0100 0082 0095 fig. 7b, 7c, 2a, 14-16)
and ranking the plurality of candidate intents based on the plurality of confidence scores.  (candidates for selection, confidence score, usage history for all contexts, highest scoring words/phrases, varying contextual intents GPS, Search engine, SMS, context, commands, requests, preloading models that are trained 0048 0052 0059 0114 0105 0059 0100 0082 0095 fig. 7b, 7c, 2a, 14-16)

Re claim 12, Phillips teaches
12. The non-transitory computer-readable storage medium of claim 11, wherein determining, using the machine learning model, the plurality of confidence scores comprises: providing a representation of at least one candidate intent of the plurality of candidate intents and a representation of the contextual data to the machine learning model;  11304773482Attorney Docket No.: P42480US1/77870000331101 (candidates for selection, confidence score, usage history for all contexts, highest scoring words/phrases, varying contextual intents GPS, Search engine, SMS, context, commands, requests, preloading models that are trained 0048 0052 0059 0114 0105 0059 0100 0082 0095 fig. 7b, 7c, 2a, 14-16)
determining, using the machine learning model, a probability associated with the at least one candidate intent of the plurality of candidate intents; and (probability/score, candidates for selection, confidence score, usage history for all contexts, highest scoring words/phrases, varying contextual intents GPS, Search engine, SMS, context, commands, requests, preloading models that are trained 0048 0052 0059 0114 0105 0059 0100 0082 0095 fig. 7b, 7c, 2a, 14-16)
determining, based on the probability associated with the at least one candidate intent of the plurality of candidate intents, a confidence score for the at least one candidate intent of the plurality of candidate intents.  (intent from scores and context, candidates for selection, confidence score, usage history for all contexts, highest scoring words/phrases, varying contextual intents GPS, Search engine, SMS, context, commands, requests, preloading models that are trained 0048 0052 0059 0114 0105 0059 0100 0082 0095 fig. 7b, 7c, 2a, 14-16)

Re claim 13, Phillips teaches
13. The non-transitory computer-readable storage medium of claim 12, wherein at least two of the plurality of candidate intents are associated with two different domains (Consider “Burger Kingz” as a voice input, can be a search or directions intent, the context would reveal e.g. “search” vs utterance of “directions” or “navigate”… candidates for selection, confidence score, usage history for all contexts, highest scoring words/phrases, varying contextual intents GPS, Search engine, SMS, context, commands, requests, preloading models that are trained 0048 0052 0059 0114 0105 0059 0100 0082 0095 fig. 7b, 7c, 2a, 14-16 … pre-ranked or index e.g. alphabetical, most recent usage, etc. The adjustment in Phillips occurs based on inputs in real-time compared to previous inputs and model data. All of which can be varying domains e.g. “XYZ Restaurant” pertaining to “directions” vs “browser” as well as the corrective disambiguation to determine which exact restaurant a user wants.)

Re claim 14, Phillips teaches
14. The non-transitory computer-readable storage medium of claim 12, wherein at least two of the plurality of candidate intents are associated with a same domain (Consider “Burger Kingz” as a voice input, can be a search or directions intent, the context would reveal e.g. Burger King and Burger Kingz for disambiguation… candidates for selection, confidence score, usage history for all contexts, highest scoring words/phrases, varying contextual intents GPS, Search engine, SMS, context, commands, requests, preloading models that are trained 0048 0052 0059 0114 0105 0059 0100 0082 0095 fig. 7b, 7c, 2a, 14-16 … pre-ranked or index e.g. alphabetical, most recent usage, etc. The adjustment in Phillips occurs based on inputs in real-time compared to previous inputs and model data. All of which can be varying domains e.g. “XYZ Restaurant” pertaining to “directions” vs “browser” as well as the corrective disambiguation to determine which exact restaurant a user wants.)

Re claim 15, Phillips teaches
15. The non-transitory computer-readable storage medium of claim 1, wherein determining the user intent based on the ranked candidate intents comprises: selecting a candidate intent that is associated with a highest confidence score.  (best score closest match, candidates for selection, confidence score, usage history for all contexts, highest scoring words/phrases, varying contextual intents GPS, Search engine, SMS, context, commands, requests, preloading models that are trained 0048 0052 0059 0114 0105 0059 0100 0082 0095 fig. 7b, 7c, 2a, 14-16)

Re claim 16, Phillips teaches
16. The non-transitory computer-readable storage medium of claim 1, wherein determining the user intent based on the ranked candidate intents comprises: determining whether two or more ranked candidate intents have the same or substantially similar confidence scores; (disambiguation example fig. 7b, candidates for selection, confidence score, usage history for all contexts, highest scoring words/phrases, varying contextual intents GPS, Search engine, SMS, context, commands, requests, preloading models that are trained 0048 0052 0059 0114 0105 0059 0100 0082 0095 fig. 7b, 7c, 2a, 14-16)
in accordance with a determination that two or more ranked candidate intents have the same or substantially similar confidence scores, outputting a query including representations of at least one of the two or more ranked candidate intents; (system prompts user as in disambiguation example fig. 7b, candidates for selection, confidence score, usage history for all contexts, highest scoring words/phrases, varying contextual intents GPS, Search engine, SMS, context, commands, requests, preloading models that are trained 0048 0052 0059 0114 0105 0059 0100 0082 0095 fig. 7b, 7c, 2a, 14-16)
receiving a user response to the query; and  11304773483Attorney Docket No.: P42480US1/77870000331101 (user selects based on system that prompts user as in disambiguation example fig. 7b, candidates for selection, confidence score, usage history for all contexts, highest scoring words/phrases, varying contextual intents GPS, Search engine, SMS, context, commands, requests, preloading models that are trained 0048 0052 0059 0114 0105 0059 0100 0082 0095 fig. 7b, 7c, 2a, 14-16)
determining, based on the user response to the query, the user intent from the two or more ranked candidate intents that have the same or substantially similar confidence scores.  (user selects which determines intent i.e. result in context based on system that prompts user as in disambiguation example fig. 7b, candidates for selection, confidence score, usage history for all contexts, highest scoring words/phrases, varying contextual intents GPS, Search engine, SMS, context, commands, requests, preloading models that are trained 0048 0052 0059 0114 0105 0059 0100 0082 0095 fig. 7b, 7c, 2a, 14-16)


Re claim 18, Phillips teaches
18. The non-transitory computer-readable storage medium of claim 17, wherein the plurality of candidate intents comprises: a plurality of automatic speech recognition confidence scores associated with the natural language speech input; (recognition itself probabilities to match, candidates for selection, confidence score, usage history for all contexts, highest scoring words/phrases, varying contextual intents GPS, Search engine, SMS, context, commands, requests, preloading models that are trained 0048 0052 0059 0114 0105 0059 0100 0082 0095 fig. 7b, 7c, 2a, 14-16)

Re claim 19, Phillips teaches
19. The non-transitory computer-readable storage medium of claim 17, wherein pre-ranking the plurality of candidate intents comprises: ranking, based on the natural language speech input, the plurality of candidate intents using the machine learning model.  (models, candidates for selection, confidence score, usage history for all contexts, highest scoring words/phrases, varying contextual intents GPS, Search engine, SMS, context, commands, requests, preloading models that are trained 0048 0052 0059 0114 0105 0059 0100 0082 0095 fig. 7b, 7c, 2a, 14-16)

Re claim 21, Phillips teaches
21. The non-transitory computer-readable storage medium of claim 1, wherein the one or more programs further comprise instructions, which when executed by one or more processors of a first electronic device, cause the first electronic device to:  11304773484Attorney Docket No.: P42480US1/77870000331101 provide an output based on a result of performing the task. (results, candidates for selection, confidence score, usage history for all contexts, highest scoring words/phrases, varying contextual intents GPS, Search engine, SMS, context, commands, requests, preloading models that are trained 0048 0052 0059 0114 0105 0059 0100 0082 0095 fig. 7b, 7c, 2a, 14-16)

Claims 6 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Phillips; Michael S. et al. US 20110060587 A1 (hereinafter Phillips) in view of Kalns; Edgar A. et al. US 20150149177 A1 (hereinafter Kalns).
Re claim 6, Phillips fails to teach
6. The non-transitory computer-readable storage medium of claim 5, wherein the one or more data sources include a data source associated with a second user device, wherein the second user device is communicatively coupled to the user device (Kalns 0018 0039 and fig. 3)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Phillips to incorporate the above claim limitations as taught by Kalns to allow for improved usage of Phillips when communicating with another user having a system with the same capabilities or when a user has a profile and needs to authenticate as in Phillips using a remote server, such that group communication can be considered for combined intent if needed or per user model, thereby reducing errors and also providing security when authentication is used.


Re claim 20, Phillips fails to teach
20. The non-transitory computer-readable storage medium of claim 1, wherein the task is performed at a third user device, wherein the user device and the third user device are both accessible by a same user.   (Kalns 0018 0039 and fig. 3)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Phillips to incorporate the above claim limitations as taught by Kalns to allow for improved usage of Phillips when communicating with another user having a system with the same capabilities or when a user has a profile and needs to authenticate as in Phillips using a remote server, such that group communication can be considered for combined intent if needed or per user model, thereby reducing errors and also providing security when authentication is used.


Claims 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Phillips; Michael S. et al. US 20110060587 A1 (hereinafter Phillips) in view of BROMAND; Daniel	US 20190318722 A1 (hereinafter BROMAND).
Re claim 9, Phillips fails to teach
9. The non-transitory computer-readable storage medium of claim 1, wherein the machine learning model includes a plurality of decision trees combined to predict probabilities of candidate intents based on the contextual data.  (BROMAND 0039 0070)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Phillips to incorporate the above claim limitations as taught by BROMAND to allow for the use of well-known learning model frame-works without deviating from the scope of the claims, wherein the use of such frame-works for enhanced probabilistic analysis which allows a system model to learn thereby improving Phillips to expressly include such a framework if not inherently present.


Re claim 10, Phillips fails to teach
10. The non-transitory computer-readable storage medium of claim 1, wherein the machine learning model includes one or more neural networks trained to predict probabilities of candidate intents based on the contextual data.  (BROMAND 0039 0070)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Phillips to incorporate the above claim limitations as taught by BROMAND to allow for the use of well-known learning model frame-works without deviating from the scope of the claims, wherein the use of such frame-works for enhanced probabilistic analysis which allows a system model to learn thereby improving Phillips to expressly include such a framework if not inherently present.


1.	Claims 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Phillips; Michael S. et al. US 20110060587 A1 (hereinafter Phillips) in view of US 20180025287 A1 Mathew; Binu K. et al. (hereinafter Mathew).
Re claim 24, Phillips fails to teach
24. (Previously Presented) The non-transitory computer-readable storage medium of claim 1, wherein the machine learning model is pre-trained using personal data of a user stored on the user device. (Mathew data originating from a user device, preserving privacy while mining data used to train initial model then select subsequence if needed thereof as hybrid 0009 0030 0049 with fig. 3 and 5)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Phillips to incorporate the above claim limitations as taught by Mathew to allow for a hybrid model using user private data as well as context data, wherein the learning model can keep or omit certain private data for enhanced privacy, such that the system can learn the user habits but anonymize a model into a hybrid model without effecting speech command and control operations.


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/13/2022 has been entered.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

CHANG; Andrew Liang Ping et al.	US 20160239848 A1
	Customer intent prediction.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL COLUCCI whose telephone number is (571)270-1847.  The examiner can normally be reached on M-F 9 AM - 7 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Flanders can be reached at (571)272-7516.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  


/MICHAEL COLUCCI/Primary Examiner, Art Unit 2655                                                                                                                                                                                               (571)-270-1847
Examiner FAX:  (571)-270-2847
Michael.Colucci@uspto.gov